DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the Response to Election / Restriction filed October 03, 2022. Claims 1-20 are currently pending. Claims 14-17 are withdrawn from consideration.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13 and 18-20 and species A in the reply filed on October 03, 2022 is acknowledged.  The traversal is on the ground(s) that species A-G are not mutually exclusive and the restriction group between Group I and II is improper because there is no serious search and/or examination burden if restriction were not required.  This is not found persuasive because the species require a different field of search, for example Surgical Technique Species A: Figures 1-2 does not require a processor; however Surgical Technique Species C: Figure 5 requires a processor. The techniques also require different types of sensor systems. As far as Groups I and II, Group I (system) does not require the specific anatomy of a knee, whereas Group II (method) requires the specific anatomy of the knee. Therefore, there exists a search burden. 
The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-9, and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Merette et al. (US Publication 2018/0132949), hereinafter “Merette”.
Regarding claim 1, Merette discloses a robotic surgical system (10, paragraph 21) comprising: a robotic controller (50, paragraph 22) to control a robotic arm (20, paragraph 22) to move a tibia throughout a range of motion for a knee: a sensor (Sensor A, paragraph 0026) to obtain a series of measurements of a gap distance (paragraph 0035) for the knee throughout the range of motion, and a processor (processor unit, paragraph 0025) to: determine, based on a 3D model (paragraph 0028) and the series of measurements, a tibial resection location (via cut checklist 332 outputs, paragraph 0056); and update a 3D plan for an orthopedic procedure on the knee with the tibial resection location (paragraph 0028).
Regarding claim 2, Marette discloses wherein the processor is further to preoperatively generate the 3D plan for an orthopedic procedure on the knee before controlling the robotic arm to move the tibia throughout the range of motion (paragraphs 0022-0028).
Regarding claim 3, Marette discloses wherein the robotic controller is further to cause the robotic arm to remove osteophytes (i.e., corrective plan cuts) from the tibia of the knee before controlling the robotic arm to move the tibia throughout the range of motion (paragraphs 0025-0026). 
Regarding claim 4, Marette discloses wherein the processor is further to generate information indicative of an axis through a femur of the knee (paragraphs 0022-0023).
Regarding claim 7, Marette discloses wherein the tibial resection location is a tibial cut plane determined such that after the tibia is resected and an implant is inserted, the gap distance between a femur and the tibia of the knee is minimized throughout the range of motion (paragraphs 0025-0028).
Regarding claim 8, Marette discloses wherein to update the 3D plan, the processor is further to update a planned implant based on the series of measurements (paragraphs 0028-0029).
Regarding claim 9, Marette discloses wherein to update the planned implant, the processor is further to determine a minimum error from an ideal rectangle or trapezoid to the gap distance across the range of motion (paragraph 0063).
Regarding claim 11, Marette discloses wherein to obtain the series of measurements, the sensor is capable of determining position data for the robotic arm, and wherein the processor is to use the position data to evaluate the gap distance for the knee throughout the range of motion (paragraphs 0024-0028).
Regarding claim 12, Marette discloses wherein to control the robotic arm to move the tibia throughout the range of motion, the robotic controller is further to activate a force assist for the robotic arm (paragraphs 0025-0026).
Regarding claim 13, Marette discloses wherein to control the robotic arm to move the tibia throughout the range of motion, the robotic controller is to cause the robotic arm to move the tibia automatically and without surgeon interaction (paragraph 0022).

Allowable Subject Matter
Claims 5, 6, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached Monday to Friday 8am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diana Jones/Examiner, Art Unit 3775           

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775